Citation Nr: 0812411	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-42 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral disc disease for the period from 
February 12, 2003 through August 7, 2006.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral disc disease for the period beginning on August 
8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had a period of active duty for training from 
August 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that decision, the RO granted entitlement 
to service connection for a lumbar strain and assigned a 20 
percent evaluation from February 12, 2003 the date of the 
veteran's claim.  The veteran appealed the evaluation 
assigned.

Subsequently, by rating action in March 2007 the RO 
recharacterized the lumbar strain as lumbosacral disc disease 
and increased the 20 percent evaluation to 40 percent from 
August 8, 2006 the date of a VA examination.  Even though the 
RO increased the rating for lumbosacral disc disease to 40 
percent, the claim for an increased rating remains in 
controversy because the ratings for the two periods are less 
than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Finally, during the appeal, in an August 2005 rating 
decision, the RO granted service connection for decreased 
sensation, right lower extremity and assigned a 10 percent 
evaluation from March 24, 2005.  By rating action in March 
2007, the effective date assigned for decreased sensation, 
right lower extremity was changed from March 24, 2005 to 
December 24, 2004.  In addition, service connection for 
decreased sensation, left lower extremity was granted and a 
20 percent evaluation was assigned from December 24, 2004.  
These disabilities are not on appeal to the Board at this 
time.  Therefore, although these radiculopathy disabilities 
are neurological manifestations associated with the lumbar 
disability on appeal, their assigned disability ratings are 
not on appeal.



FINDINGS OF FACT

1.  For the period from February 12, 2003, through August 7, 
2006, the veteran's lumbosacral disc disease was not 
productive of severe limitation of motion of the lumbar 
spine, severe lumbosacral strain, forward flexion of the 
thorocolumbar spine limited to 30 degrees or less, ankylosis, 
or intervertebral disc syndrome resulting in incapacitating 
episodes of at least four weeks but less than 6 weeks during 
the past 12 months.

2.  For the period from August 8, 2006, the veteran's 
lumbosacral disc disease has not been productive of ankylosis 
and does not involve a fracture; the disorder also does not 
result in incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for lumbosacral disc disease have not been met 
for the period from February 12, 2003 through August 7, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5292, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2007).

2.  The schedular criteria for a disability rating in excess 
of 40 percent for lumbosacral disc disease have not been met 
for the period beginning on August 8, 2006.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, Diagnostic Codes 5003, 5292, 
5295 (effective prior to September 26, 2003), and Diagnostic 
Codes 5003, 5237, 5243.
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2003 and March 2006.  As the March 2003 letter was 
issued prior to the appealed rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003) (a 
Statement of the Case is required in cases involving a 
"downstream" issue, such as an initial evaluation issue 
following a grant of service connection, but 38 U.S.C.A. 
§ 5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue).

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in the March 2006 VCAA letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded multiple comprehensive VA examinations in 
conjunction with this appeal, addressing the disorder at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, portions of the criteria 
for evaluating spine disorders have been substantially 
revised.  

The Board initially notes that, for the period beginning on 
September 23, 2002 (and thus the entire pendency of this 
appeal), under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately; as noted above, 
this action has already been taken in regard to both lower 
extremities.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  Because this change 
was effectuated during the pendency of this appeal, both sets 
of criteria are applicable.

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The prior criteria also included provisions regarding spinal 
fractures (Diagnostic Code 5285) and ankylosis (Diagnostic 
Code 5286 and 5289).  These factors are not present in the 
instant case, however.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

The Board has first reviewed the evidence of record dated 
from February 12, 2003 through August 7, 2006.  This evidence 
does not show severe limitation of motion of the lumbar 
spine; the veteran had flexion to at least 45 degrees at all 
times, and with no evidence of pain beginning before 45 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  There is also no indication 
of severe limitation of other motions, even taking pain into 
account.  While left lateral flexion was noticeably reduced 
to 15 degrees upon VA examination in August 2003, the October 
2004 VA examination, the only examination containing 
measurements for all motions, revealed a combined range of 
motion well in excess of 120 degrees.  While a September 2004 
clinical note indicates generalized muscle spasm, there is no 
evidence of the specific symptoms listed in the criteria for 
a 40 percent evaluation under the now-deleted Diagnostic Code 
5295.  There is moreover no suggestion of any incapacitating 
episodes of intervertebral disc syndrome or of any ankylosis.  
Accordingly, there exists no schedular basis for an initial 
evaluation in excess of 20 percent during this period.

As to the period beginning on August 8, 2006, the Board is 
aware of the veteran's severely reduced (20 degrees) forward 
flexion, resulting in the 40 percent evaluation.  Also, the 
veteran's combined range of motion from the VA examination on 
that date was 70 degrees, with all motions except for flexion 
to only 10 degrees.  That notwithstanding, neither the 
deleted criteria nor the current criteria allow for an 
evaluation in excess of 40 percent solely on the basis of 
limitation of motion.  The Board must stress that such an 
evaluation in available only in very limited circumstances, 
none of which are present in this case.  In the absence of 
evidence of a spinal fracture or ankylosis, nether the 
deleted provisions of Diagnostic Codes 5285, 5286, and 5289 
nor the "rating scheme" of the current Diagnostic Codes 
5235-5242 allow for a higher evaluation.  Additionally, 
during his August 2006 VA examination, the veteran denied 
incapacitating episodes in the past year, thus precluding the 
possibility of a higher evaluation under Diagnostic Code 
5243.  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support higher evaluations for 
the veteran's lumbosacral disc disease, initially evaluated 
as 20 percent disabling from February 12, 2003 through August 
7, 2006 and as 40 percent disabling beginning on August 8, 
2006.  The appeal is therefore denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral disc disease for the period from February 12, 
2003 to August 7, 2006 is denied.  

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral disc disease  for the period from to August 8, 
2006 is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


